DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuki et al (JP5794356 published October 14, 2015, wherein US PGPub 2017/0130106 was relied on as an English translation) as evidenced by Koshal (Manufacturing Engineer's Reference Book. Elsevier 1993), Packham (Handbook of Adhesion. John Wiley & Sons 2006) and Farris et al (The fundamentals of flame treatment for the surface activation of polyolefin polymers – A review, Polymer, Volume 51, Issue 16, 2010, Pages 3591-3605).
Regarding Claim 1, Matsuki teaches a method for producing a multilayer member ([0134]-[0140]- discussing the an example using two adherends and the adhesive) having a first member containing a crystallizable thermoplastic resin ([0134]- one of two pieces of adherend; [0113]-[0115)- the base material of the adherends may be a plastic including olefin resins such as polypropylene, polyethylene, etc. (which are crystalline polymers, See Section 2.1.4 of Koshal), an adhesion layer ([0136]- the adhesive composition is applied to the surface of one adherend), and a second member in this order ([0136]- the coated surface was adhered to a surface of another adherend), the method comprising:
a surface treatment step of performing a dry treatment on a surface of the first member containing a crystallizable thermoplastic resin to satisfy conditions A and B ([0118]- The base material may have undergone a surface treatment. Examples of the surface treatment include flame treatment, corona treatment, and ITRO treatment; [0134]- two pieces of adherend were subjected to a flame treatment);
an adhesive application step of applying an adhesive to the surface of the first member subjected to the dry treatment without a primer composition, to form an adhesive layer on the surface ([0136]- the adhesive composition is applied to the surface of one adherend); and
an adhering step of adhering a surface of the second member directly to the adhesive layer ([0136]- the coated surface was adhered to a surface of another adherend);
Condition A- an ultimate temperature of the first member is lower than a peak temperature of endothermic peak obtained by differential scanning calorimetry of the crystallizable thermoplastic resin contained in the first member ([0118]- The base material may have undergone a surface treatment. Examples of the surface treatment include flame treatment, corona treatment, and ITRO treatment; [0134]- two pieces of adherend were subjected to a flame treatment (Packham teaches when utilizing flame treatment, it is important that the exposure time is not sufficient for the surface polymer to melt (reach the peak temperature of the endothermic peak) (Pg. 195)) thus ultimate temperature of the first member would be lower than the peak temperature of the endothermic peak when utilizing the flame treatment of Matsuki); and
Condition B- a high temperature holding time of the first member is less than 0.5 seconds, wherein a high temperature holding time of the first member is a time when the first member is continuously held at a temperature not lower than a temperature at a starting point of the endothermic peak obtained by differential scanning calorimetry of the crystallizable thermoplastic resin contained in the first member ([0118]- The base material may have undergone a surface treatment. Examples of the surface treatment include flame treatment, corona treatment, and ITRO treatment; [0134]- two pieces of adherend were subjected to a flame treatment (Packham teaches that flame treatment time is typically less than 1 second (Pg. 195); Farris teaches a flame contact time of 0.05 seconds (Pg. 3601)) thus the flame treatment of Matsuki would have a high temperature holding time of less than 0.5 seconds).

Regarding Claim 3, Matsuki further teaches the dry treatment is at least one selected from the group consisting of a corona treatment, a plasma treatment, a flame treatment, ITRO treatment, an UV treatment, and an excimer treatment ([0118]- The base material may have undergone a surface treatment. Examples of the surface treatment include flame treatment, corona treatment, and ITRO treatment).

Regarding Claims 5 and 13, Matsuki further teaches the adhesive is at least one selected from the group consisting of a urethane-based adhesive, an epoxy-based adhesive, a modified silicone-based adhesive, and an acrylic adhesive (Abstract- teaching a urethane adhesive composition).

Regarding Claim 7, Matsuki further teaches a surface treatment step of performing a dry treatment on a surface of the second member before the adhering step to satisfy conditions A2 and B2 ([0118]- The base material may have undergone a surface treatment. Examples of the surface treatment include flame treatment, corona treatment, and ITRO treatment; [0134]- two pieces of adherend were subjected to a flame treatment),
wherein the second member contains a crystallizable thermoplastic resin ([0134]- one of two pieces of adherend; [0113]-[0115)- the base material of the adherends may be a plastic including olefin resins such as polypropylene, polyethylene, etc. (which are crystalline polymers, See Section 2.1.4 of Koshal), and in the bonding step, the surface of the second member in which the surface treatment is performed is bonded to the adhesive layer ([0136]- the coated surface was adhered to a surface of another adherend);
Condition A2- an ultimate temperature of the second member is lower than the peak temperature of endothermic peak obtained by differential scanning calorimetry of the crystallizable thermoplastic resin contained in the second ([0118]- The base material may have undergone a surface treatment. Examples of the surface treatment include flame treatment, corona treatment, and ITRO treatment; [0134]- two pieces of adherend were subjected to a flame treatment (Packham teaches when utilizing flame treatment, it is important that the exposure time is not sufficient for the surface polymer to melt (reach the peak temperature of the endothermic peak) (Pg. 195)) thus ultimate temperature of the first member would be lower than the peak temperature of the endothermic peak when utilizing the flame treatment of Matsuki); and
Condition B2- a high temperature holding time of the second member is less than 0.5 seconds, where a high temperature holding time of the second member is a time when the second member is continuously held at a temperature not lower than a temperature at a starting point of the endothermic peak obtained by differential scanning calorimetry of the crystallizable thermoplastic resin contained in the second member ([0118]- The base material may have undergone a surface treatment. Examples of the surface treatment include flame treatment, corona treatment, and ITRO treatment; [0134]- two pieces of adherend were subjected to a flame treatment (Packham teaches that flame treatment time is typically less than 1 second (Pg. 195); Farris teaches a flame contact time of 0.05 seconds (Pg. 3601)) thus the flame treatment of Matsuki would have a high temperature holding time of less than 0.5 seconds).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7, and 13 are rejected under 35 U.S.C. 103 as being anticipated by Matsuki et al (JP5794356 published October 14, 2015, wherein US PGPub 2017/0130106 was relied on as an English translation) as evidenced by Koshal (Manufacturing Engineer's Reference Book. Elsevier 1993), Packham (Handbook of Adhesion. John Wiley & Sons 2006) and Farris et al (The fundamentals of flame treatment for the surface activation of polyolefin polymers – A review, Polymer, Volume 51, Issue 16, 2010, Pages 3591-3605).
Regarding Claim 1, Matsuki teaches a method for producing a multilayer member ([0134]-[0140]- discussing the an example using two adherends and the adhesive) having a first member containing a crystallizable thermoplastic resin ([0134]- one of two pieces of adherend; [0113]-[0115)- the base material of the adherends may be a plastic including olefin resins such as polypropylene, polyethylene, etc. (which are crystalline polymers, See Section 2.1.4 of Koshal), an adhesion layer ([0136]- the adhesive composition is applied to the surface of one adherend), and a second member in this order ([0136]- the coated surface was adhered to a surface of another adherend), the method comprising:
a surface treatment step of performing a dry treatment on a surface of the first member containing a crystallizable thermoplastic resin to satisfy conditions A and B ([0118]- The base material may have undergone a surface treatment. Examples of the surface treatment include flame treatment, corona treatment, and ITRO treatment; [0134]- two pieces of adherend were subjected to a flame treatment);
an adhesive application step of applying an adhesive to the surface of the first member subjected to the dry treatment without a primer composition, to form an adhesive layer on the surface ([0136]- the adhesive composition is applied to the surface of one adherend); and
an adhering step of adhering a surface of the second member directly to the adhesive layer ([0136]- the coated surface was adhered to a surface of another adherend);
Condition A- an ultimate temperature of the first member is lower than a peak temperature of endothermic peak obtained by differential scanning calorimetry of the crystallizable thermoplastic resin contained in the first member ([0118]- The base material may have undergone a surface treatment. Examples of the surface treatment include flame treatment, corona treatment, and ITRO treatment; [0134]- two pieces of adherend were subjected to a flame treatment (Packham teaches when utilizing flame treatment, it is important that the exposure time is not sufficient for the surface polymer to melt (reach the peak temperature of the endothermic peak) (Pg. 195)) thus ultimate temperature of the first member would be lower than the peak temperature of the endothermic peak when utilizing the flame treatment of Matsuki); and
Condition B- a high temperature holding time of the first member is less than 0.5 seconds, wherein a high temperature holding time of the first member is a time when the first member is continuously held at a temperature not lower than a temperature at a starting point of the endothermic peak obtained by differential scanning calorimetry of the crystallizable thermoplastic resin contained in the first member ([0118]- The base material may have undergone a surface treatment. Examples of the surface treatment include flame treatment, corona treatment, and ITRO treatment; [0134]- two pieces of adherend were subjected to a flame treatment (Packham teaches that flame treatment time is typically less than 1 second (Pg. 195); Farris teaches a flame contact time of 0.05 seconds (Pg. 3601)) thus the flame treatment of Matsuki would have a high temperature holding time of less than 0.5 seconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment time of Matsuki to include to include a flame contact time of 0.05 seconds as taught by Farris with reasonable expectation of success as the treatment time of less than 0.5 seconds is known as suitable time to produce the desired changes in the material.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.

Regarding Claim 3, Matsuki further teaches the dry treatment is at least one selected from the group consisting of a corona treatment, a plasma treatment, a flame treatment, ITRO treatment, an UV treatment, and an excimer treatment ([0118]- The base material may have undergone a surface treatment. Examples of the surface treatment include flame treatment, corona treatment, and ITRO treatment).

Regarding Claims 5 and 13, Matsuki further teaches the adhesive is at least one selected from the group consisting of a urethane-based adhesive, an epoxy-based adhesive, a modified silicone-based adhesive, and an acrylic adhesive (Abstract- teaching a urethane adhesive composition).

Regarding Claim 7, Matsuki further teaches a surface treatment step of performing a dry treatment on a surface of the second member before the adhering step to satisfy conditions A2 and B2 ([0118]- The base material may have undergone a surface treatment. Examples of the surface treatment include flame treatment, corona treatment, and ITRO treatment; [0134]- two pieces of adherend were subjected to a flame treatment),
wherein the second member contains a crystallizable thermoplastic resin ([0134]- one of two pieces of adherend; [0113]-[0115)- the base material of the adherends may be a plastic including olefin resins such as polypropylene, polyethylene, etc. (which are crystalline polymers, See Section 2.1.4 of Koshal), and in the bonding step, the surface of the second member in which the surface treatment is performed is bonded to the adhesive layer ([0136]- the coated surface was adhered to a surface of another adherend);
Condition A2- an ultimate temperature of the second member is lower than the peak temperature of endothermic peak obtained by differential scanning calorimetry of the crystallizable thermoplastic resin contained in the second ([0118]- The base material may have undergone a surface treatment. Examples of the surface treatment include flame treatment, corona treatment, and ITRO treatment; [0134]- two pieces of adherend were subjected to a flame treatment (Packham teaches when utilizing flame treatment, it is important that the exposure time is not sufficient for the surface polymer to melt (reach the peak temperature of the endothermic peak) (Pg. 195)) thus ultimate temperature of the first member would be lower than the peak temperature of the endothermic peak when utilizing the flame treatment of Matsuki); and
Condition B2- a high temperature holding time of the second member is less than 0.5 seconds, where a high temperature holding time of the second member is a time when the second member is continuously held at a temperature not lower than a temperature at a starting point of the endothermic peak obtained by differential scanning calorimetry of the crystallizable thermoplastic resin contained in the second member ([0118]- The base material may have undergone a surface treatment. Examples of the surface treatment include flame treatment, corona treatment, and ITRO treatment; [0134]- two pieces of adherend were subjected to a flame treatment (Packham teaches that flame treatment time is typically less than 1 second (Pg. 195); Farris teaches a flame contact time of 0.05 seconds (Pg. 3601)) thus the flame treatment of Matsuki would have a high temperature holding time of less than 0.5 seconds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment time of Matsuki to include to include a flame contact time of 0.05 seconds as taught by Farris with reasonable expectation of success as the treatment time of less than 0.5 seconds is known as suitable time to produce the desired changes in the material.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.

Claims 2, 8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al (JP5794356 published October 14, 2015, wherein PGPub 2017/0130106 was relied on as an English translation) as evidenced by Koshal (Manufacturing Engineer's Reference Book. Elsevier 1993), Packham (Handbook of Adhesion. John Wiley & Sons 2006), and Farris et al (The fundamentals of flame treatment for the surface activation of polyolefin polymers – A review, Polymer, Volume 51, Issue 16, 2010, Pages 3591-3605) in view of Hamazaki et al (JP2013220688 with references to the machine English translation provided herewith).
Regarding Claim 2, Matsuki does not appear to explicitly teach the second member is a coated member.  Hamazaki teaches an alternative method of producing a multilayered article (Abstract) wherein a primer treatment to the resin material is applied (undercoating the resin material) to improve adhesiveness [0030].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matsuki to include undercoating the resin material as taught by Hamazaki with reasonable expectation of success to improve adhesiveness [0030].

Regarding Claim 8, Matsuki further teaches the dry treatment is at least one selected from the group consisting of a corona treatment, a plasma treatment, a flame treatment, ITRO treatment, an UV treatment, and an excimer treatment ([0118]- The base material may have undergone a surface treatment. Examples of the surface treatment include flame treatment, corona treatment, and ITRO treatment).

Regarding Claims 12 and 15, Matsuki further teaches the adhesive is at least one selected from the group consisting of a urethane-based adhesive, an epoxy-based adhesive, a modified silicone-based adhesive, and an acrylic adhesive (Abstract- teaching a urethane adhesive composition).

Claims 4, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al (JP5794356 published October 14, 2015, wherein PGPub 2017/0130106 was relied on as an English translation) as evidenced by Koshal (Manufacturing Engineer's Reference Book. Elsevier 1993), Packham (Handbook of Adhesion. John Wiley & Sons 2006), and Farris et al (The fundamentals of flame treatment for the surface activation of polyolefin polymers – A review, Polymer, Volume 51, Issue 16, 2010, Pages 3591-3605) in view of Takano et al (PGPub 2016/0145419 with foreign priority to June 21, 2013).
Regarding Claims 4 and 10, Matsuki further teaches the first member is a composite material containing a polyolefin resin as the crystallizable thermoplastic resin ([0113]-[0115)- the base material of the adherends may be a plastic including olefin resins such as polypropylene, polyethylene, etc. (which are crystalline polymers, See Section 2.1.4 of Koshal) but does not appear to teach the composite material also containing an inorganic substance.  
Takano teaches a composite material containing a polyolefin resin as the crystallizable thermoplastic resin and carbon fiber (an inorganic substance) [0013] in order to yield a molded article characterized by high rigidity, large elastic modulus, and good appearance without notable floating of carbon fiber and visible carbon fiber seen through it [0013].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base material of Matsuki to include composite material containing a polyolefin resin as the crystallizable thermoplastic resin and an inorganic substance as taught by Takano with reasonable expectation of success to yield a molded article characterized by high rigidity, large elastic modulus, and good appearance without notable floating of carbon fiber and visible carbon fiber seen through it [0013].  
Regarding Claim 14 and 17, Matsuki further teaches the adhesive is at least one selected from the group consisting of a urethane-based adhesive, an epoxy-based adhesive, a modified silicone-based adhesive, and an acrylic adhesive (Abstract- teaching a urethane adhesive composition).

Claim 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al (JP5794356 published October 14, 2015, wherein PGPub 2017/0130106 was relied on as an English translation) as evidenced by Koshal (Manufacturing Engineer's Reference Book. Elsevier 1993), Packham (Handbook of Adhesion. John Wiley & Sons 2006) and Farris et al (The fundamentals of flame treatment for the surface activation of polyolefin polymers – A review, Polymer, Volume 51, Issue 16, 2010, Pages 3591-3605). in view of Engineering Design Handbook - Environmental Series, Part Two - Natural Environmental Factors ((AMCP 706-116). U.S. Army Materiel Command 1975) hereinafter, the Engineering Design Handbook.
Regarding Claims 6 and 20, Matsuki does not appear to explicitly teach in the dry treatment, the temperature of the first member is measured by using a contact thermocouple, an ink to be discolored by heat, a seal to be discolored by heat, a thermography, or a radiation thermometer.  
However, The Engineering Design Handbook teaches the advantages of different types of temperature measurement devices (Section 3-4).  For example, radiation thermometry is particularly useful in high temperature applications at a distance (Pg. 3-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matsuki to include measuring the temperature of the first member with one of the temperature measuring devices such as a radiation thermometer as taught by the Engineering Design Handbook with reasonable expectation of success to measure high temperatures at a distance (Pg. 3-64). 

Claims 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al (JP5794356 published October 14, 2015, wherein PGPub 2017/0130106 was relied on as an English translation) as evidenced by Koshal (Manufacturing Engineer's Reference Book. Elsevier 1993), Packham (Handbook of Adhesion. John Wiley & Sons 2006) and Farris et al (The fundamentals of flame treatment for the surface activation of polyolefin polymers – A review, Polymer, Volume 51, Issue 16, 2010, Pages 3591-3605) in view of Hamazaki et al (JP2013220688 with references to the machine English translation provided herewith) and Takano et al (PGPub 2016/0145419 with foreign priority to June 21, 2013).
Regarding Claims 9 and 11, Matsuki further teaches the first member is a composite material containing a polyolefin resin as the crystallizable thermoplastic resin ([0113]-[0115)- the base material of the adherends may be a plastic including olefin resins such as polypropylene, polyethylene, etc. (which are crystalline polymers, See Section 2.1.4 of Koshal).  Matsuki and Hamazaki do not appear to teach the composite material also containing an inorganic substance.  
Takano teaches a composite material containing a polyolefin resin as the crystallizable thermoplastic resin and carbon fiber (an inorganic substance) [0013] in order to yield a molded article characterized by high rigidity, large elastic modulus, and good appearance without notable floating of carbon fiber and visible carbon fiber seen through it [0013].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsuki and Hamazaki to include composite material containing a polyolefin resin as the crystallizable thermoplastic resin and an inorganic substance as taught by Takano with reasonable expectation of success to yield a molded article characterized by high rigidity, large elastic modulus, and good appearance without notable floating of carbon fiber and visible carbon fiber seen through it [0013].

Regarding Claims 16 and 18, Matsuki further teaches the adhesive is at least one selected from the group consisting of a urethane-based adhesive, an epoxy-based adhesive, a modified silicone-based adhesive, and an acrylic adhesive (Abstract- teaching a urethane adhesive composition).

Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al (JP5794356 published October 14, 2015, wherein PGPub 2017/0130106 was relied on as an English translation) as evidenced by Koshal (Manufacturing Engineer's Reference Book. Elsevier 1993), Packham (Handbook of Adhesion. John Wiley & Sons 2006), and Farris et al (The fundamentals of flame treatment for the surface activation of polyolefin polymers – A review, Polymer, Volume 51, Issue 16, 2010, Pages 3591-3605) in view of Hamazaki et al (JP2013220688 with references to the machine English translation provided herewith) and Engineering Design Handbook - Environmental Series, Part Two - Natural Environmental Factors ((AMCP 706-116). U.S. Army Materiel Command 1975) hereinafter, the Engineering Design Handbook.
Regarding Claim 19, Matsuki and Hamazaki do not appear to explicitly teach in the dry treatment, the temperature of the first member is measured by using a contact thermocouple, an ink to be discolored by heat, a seal to be discolored by heat, a thermography, or a radiation thermometer.  
The Engineering Design Handbook teaches the advantages of different types of temperature measurement devices (Section 3-4).  For example, radiation thermometry is particularly useful in high temperature applications at a distance (Pg. 3-64).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsuki and Hamazaki to include measuring the temperature of the first member with one of the temperature measuring devices such as a radiation thermometer as taught by the Engineering Design Handbook with reasonable expectation of success to measure high temperatures at a distance (Pg. 3-64). 

Response to Arguments
Applicant's arguments filed March 17, 2022 in respect to the definition of “high temperature holding time” have been fully considered but they are not persuasive.
Applicant argues the high temperature holding time is the time from when the temperature passes the temperature at the starting point of the endothermic peak to when the temperature drops below that temperature.
Examiner notes that there is no indication in the specification that “high temperature holding time” should be defined as the time from when the temperature passes the temperature at the starting point of the endothermic peak to when the temperature drop below that temperature.  Further, applicant’s new definition of high temperature holding time does not correspond with the specification and claims as it was previously defined as “a time when the first member is continuously held at a temperature not lower than a temperature at a starting point of the endothermic peak obtained by differential scanning calorimetry of the crystallizable thermoplastic resin contained in the first member” which is being interpreted as the period of the heat treatment. 
Examiner notes that Packham teaches that flame treatment time (the period of the heat treatment) is typically less than 1 second (Pg. 195) and Farris teaches sufficient wettability with a flame contact time of 0.05 seconds (Pg. 3601) thus the flame treatment of Matsuki would have a high temperature holding time of less than 0.5 seconds.
Examiner further notes arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).

Applicant’s arguments, filed March 17, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102(a)(2) in view of Matsuki et al (JP5794356 published October 14, 2015, wherein PGPub 2017/0130106 was relied on as an English translation) as evidenced by Koshal (Manufacturing Engineer's Reference Book. Elsevier 1993) and Packham (Handbook of Adhesion. John Wiley & Sons 2006) have been fully considered and are persuasive as Packham teaches the treatment time is less than 1 second but is not specific to a treatment time of less than 0.5 seconds.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsuki et al (JP5794356 published October 14, 2015, wherein PGPub 2017/0130106 was relied on as an English translation) as evidenced by Koshal (Manufacturing Engineer's Reference Book. Elsevier 1993), Packham (Handbook of Adhesion. John Wiley & Sons 2006), and Farris et al (The fundamentals of flame treatment for the surface activation of polyolefin polymers – A review, Polymer, Volume 51, Issue 16, 2010, Pages 3591-3605).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748               
6/22/22
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712